UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6769



PATRICE MUNSELLE CARTER,

                                              Plaintiff - Appellant,

          versus


FLUVANNA   CORRECTIONAL  CENTER  FOR  WOMEN;
PATRICIA HUFFMAN, Warden; FLUVANNA MEDICAL
DEPARTMENT, Health Services; FRED SCHILLING;
FAYE GARNETT; ANTHONY LYNCH, Director of
Nurses,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-286-7)


Submitted:   August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrice Munselle Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Patrice Munselle Carter appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000). We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal on

the reasoning of the district court.      See Carter v. Fluvanna Corr.

Ctr. for Women, No. CA-03-286-7 (W.D. Va. Apr. 28, 2003).        We deny

the motion for appointment of appellate counsel.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    2